 



Exhibit 10.1
Novint/Tournabout Intellectual Property Acquisition Agreement
This Intellectual Property Acquisition Agreement (this “Agreement’) is between
Novint Technologies, Inc., a Delaware corporation having offices in Albuquerque,
NM (“Novint”) and Tournabout, Inc., a California corporation having offices in
Carpinteria, CA (“Tournabout’), and is effective as of April 21, 2007 (the
“Effective Date”).

1.   Background

  1.1.   Tournabout owns intellectual property related to computer software,
including without limitation a program called “ContestMaker,” which includes
server software, database software, and API;     1.2.   Tournabout has
represented to Novint that Tournabout’s computer software can be adapted to
provide capabilities that Novint desires prior to Novint’s planned June 18
product launch, which capabilities are an important part of the value of the
intellectual property to Novint;     1.3.   Tournabout desires to sell, and
Novint desires to acquire, all the intellectual property assets of Tournabout,
subject to the terms and conditions of this Agreement.

2.   Definitions

  2.1.   Confidential Information. Confidential and proprietary Information that
has been or will be transferred or disclosed to the other Party, including,
without limitation, the terms of this Agreement. Confidential Information does
not include any information that a Party can demonstrate by competent written
evidence is or becomes any of the following: (i) generally available to the
public or otherwise part of the public domain other than through any act or
omission of such Party in breach of this Agreement; (ii) disclosed to such Party
by a third party that has no obligation not to disclose such information;
(iii) independently developed by such Party without use of Confidential
Information of the other Party, and (iv) known by such Party at the time of
disclosure to such Party by the other Party.

  2.2.   ContestMaker. A system that provides a client-server software
application that runs online game contests, captures player information (both at
registration and during game play) and then analyzes that information for trends
and behaviors. The ContestMakerTM Client is a set of application programmer
interfaces (APIs) that are integrated in previously developed video game
software including without limitation (a) all trade or service marks, and any
goodwill associated therewith, embodied in the system or used to reference the
system, including without limitation “ContestMaker”; (b) all copyrights in the
system or any portion thereof; (c) all versions of computer software
implementing the system regardless of programming language or platform, and
regardless of form (e.g., source, object, executable); (d) all images, sounds,
and any other content embodied in the system or used in execution of any version
of the system; (e) all computer software reasonably required for operation,
distribution, maintenance, or improvement of any version of the system,
including tools and libraries, regardless of

 



--------------------------------------------------------------------------------



 



      programming language or platform, and regardless of form (e.g., source,
object, executable), but not including software that meets all of the following
conditions: (a) was not created or authored by Tournabout, and (b) was licensed
by Tournabout from other parties, (c) is generally commercially available, and
(d) has been disclosed by Tournabout to Novint as an exception to this
definition.

  2.3.   Controlling Persons. Ed Zanelli and Michael Musson.     2.4.  
Demonstration Date. June 18, 2007.     2.5.   Information. Information and data
of any type and in any tangible or intangible form, whether or not patentable,
including without limitation ideas, inventions (whether or not patentable),
preclinical, clinical and other data, physical, chemical and biological
materials, algorithms, software, works of authorship, plans, designs, practices,
methods, techniques, specifications, production technical operating procedures,
standard operating procedures, protocols under development, formulations,
software, formulae, work product, knowledge, know-how, skill, experience, test
data, analytical and quality control data, stability data, results of studies
and patent and other legal information or descriptions.     2.6.   Integration
Milestone. Novint will utilize tests after the successful completion of the
milestones outlined in Attachment A, to determine, in Novint’s reasonable
discretion, whether the Intellectual Property of Tournabout, including but not
limited to, Contest Maker, has been effectively integrated into the IP of
Novint.     2.7.   Integration Plan. The project set forth in Exhibit B.    
2.8.   Intellectual Property. (i) Patents, applications therefor, and all
foreign counterparts thereof, divisions, continuations, continuations-in-part to
the extent claiming Intellectual Property otherwise licensed or assigned by this
Agreement, reissues, renewals, re-examinations or extensions thereof (“Patent
Rights”), (ii) copyrights, copyright applications and registrations,
copyrightable works of authorship, and all other rights corresponding thereto
throughout the world (“Copyrights”), (iii) Information, and trade secrets,
know-how and confidentiality rights and any other intellectual property or
proprietary right associated with Information.     2.9.   License Price. $50,000
in cash.     2.10.   Purchase Price. If Ed Zanelli has agreed to enter into full
time service to Novint before the Demonstration Date, and continues full time
service to Novint, either as an employee or as a consultant, for at least one
year thereafter, 250,000 shares of Novint common stock plus $75,000 in cash;
otherwise 200,000 shares of Novint common stock plus $60,000 in cash.     2.11.
  Subject IP. All Intellectual Property owned, controlled, or licensed by
Tournabout, including without limitation ContestMaker and the Intellectual
Property set forth in Exhibit A.

 



--------------------------------------------------------------------------------



 



3.   Acquisition of Intellectual Property Assets

  3.1.   Tournabout hereby sells and assigns to Novint all right, title, and
interest in and to the Subject IP.     3.2.   Tournabout, for itself and for any
party claiming through Tournabout, hereby releases Novint from any intellectual
property claims arising out of Novint’s use of the Subject IP.

4.   Integration Plan

  4.1.   Novint and Tournabout will each apply its best efforts toward to the
completion of the Integration Plan set forth in Exhibit B.     4.2.   Novint
shall own all Intellectual Property developed during the Integration Plan.    
4.3.   Ed Zanelli will apply his full-time efforts to the completion of the
Integration Plan from the Effective Date until the Demonstration Date, pursuant
to the terms of a Consulting Agreement to be entered between Ed Zanelli and
Novint.     4.4.   Tournabout will apply its best efforts to ensure that Jeremy
Link will apply his efforts, not less than one half time unless otherwise agreed
by Novint, to the completion of the Integration Plan from the Effective Date
until the Demonstration Date, pursuant to the terms of a Consulting Agreement to
be entered between Jeremy Link and Novint.     4.5.   Michael Musson will be
available for consultation with Novint regarding the Subject IP and the
Integration Plan from the Effective Date until ninety days thereafter, for not
more than 10 hours per month, at no charge to Novint.

5.   Compensation

  5.1.   If the Integration Milestone is met by the Demonstration Date, as
determined by Novint’s Board of Directors acting in good faith, then Novint
shall pay the Purchase Price within 30 days of the Demonstration Date.     5.2.
  If the Integration Milestone is not met by the Demonstration Date, then Novint
shall elect one of the following three alternatives:

  5.2.1.   Purchase Alternative. Pay the Purchase Price within 30 days of the
Demonstration Date.     5.2.2.   License Alternative. Pay the License Price
within 30 days of the Demonstration Date, in which case Novint shall assign all
right, title, and interest in and to the Subject IP acquired from Tournabout to
Tournabout, and Novint’s rights in any derivative works of copyrighted software
in the Subject IP, and Novint shall have the rights set forth under the License
provisions.

 



--------------------------------------------------------------------------------



 



  5.2.3.   Termination Alternative. Only if the failure to meet the Integration
Milestone by the Demonstration Date is principally due to the fault of
Tournabout or the Controlling Persons, Novint may terminate this Agreement by
written notice to Tournabout within 30 days of the Demonstration Date, in which
case Novint shall assign all right, title, and interest in and to the Subject IP
acquired from Tournabout to Tournabout, and Novint’s rights in any derivative
works of copyrighted software in the Subject IP, and Novint shall have no
further rights to the Subject IP and no obligations to Tournabout.

  5.3.   If Ed Zanelli leaves employment with Novint, either voluntarily or by
termination for cause, after Novint has paid the Purchase Price but before one
year thereafter, then Tournabout shall refund $15,000 in cash and 50,000 shares
of Novint common stock within 30 days of written notice from Novint to
Tournabout of such occurrence.

6.   License Alternative. Tournabout agrees to and hereby grants to Novint,
effective on the date of Novint’s payment of the License Price, an irrevocable,
perpetual, worldwide license to the Subject IP and to any derivative works
assigned to Tournabout by Novint hereunder, for all purposes, and including the
right to grant sublicenses to others, and exclusive in the field of computer
games having force feedback capability. Tournabout shall not grant licenses to
the Subject IP, or any derivative works assigned to Tournabout by Novint
hereunder, to any other party for use in connection with computer games having
force feedback capability.

7.   Technology Transfer. Tournabout agrees to provide Novint with all
information reasonably necessary or requested for the exercise of the rights
granted herein, including without limitation copies of documents relating to
patent filing and prosecution, electronic copies of

     software programs, copies of electronic design files, and other embodiments
of or documents describing the Subject IP.

8.   Confidentiality.

  8.1.   Each Party understands that maintenance of the confidential nature of
both Parties’ Confidential Information is important to the other Party’s future
use, practice, and commercial exploitation thereof. Each Party agrees that it
shall use reasonable efforts to preserve the confidentiality of any and all
Confidential Information of the other Party. For clarity, information in the
Subject IP assigned to Novint is Confidential Information of Novint.     8.2.  
Permitted Disclosure. A Party may disclose Confidential Information of the other
Party only to current and prospective employees, agents, confidential advisers,
and investors who have reasonable need to know, given the nature of their
relationship to the Party, and shall not disclose Confidential Information of
the other party to any other party or use the Confidential Information for any
purpose other than exercise of the rights granted herein.

9.   Representations and Warranties

  9.1.   Tournabout, and the Controlling Persons, jointly and severally
represent and warrant to Novint that:

 



--------------------------------------------------------------------------------



 



  9.1.1.   Tournabout owns all right, title, and interest in and to the Subject
IP, free of any liens or encumbrances of any kind, and Tournabout has the right
to make the assignments and grant the licenses expressed or implied herein, and
the intellectual property rights in the Subject IP are valid and enforceable
against unlicensed use;     9.1.2.   Tournabout has not, and will not, assign or
license the Subject IP or any part thereof to any other party;     9.1.3.   To
the best of the knowledge of Tournabout and the Controlling Persons, the use of
the Subject IP for hosting games that enables Novint to run online game contests
for users of the Falcon and other Novint Products will not infringe the
intellectual property rights of any other party.     9.1.4.   Tournabout is duly
organized and validly existing under the laws of the state of its incorporation
and has full corporate power and authority to enter into this Agreement and to
carry out the provisions hereof, and after execution and performance of this
Agreement will have sufficient resources to pay its obligations as they come
due;     9.1.5.   Tournabout has taken all corporate action necessary to
authorize the execution and delivery of this Agreement and the performance of
its obligations under this Agreement; and such execution, delivery andlor
performance does not and will not violate any law, regulation, permit held by
Tournabout, or contract to which Tournabout is bound;     9.1.6.   This
Agreement is a legal and valid obligation of Tournabout and the Controlling
Persons, binding upon Tournabout and the Controlling Persons and enforceable
against Tournabout and the Controlling Persons in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting
creditors’ rights, and subject to general equity principles and to limitations
on availability of equitable relief, including specific performance;     9.1.7.
  Tournabout has disclosed to Novint any written or electronic mail
communications alleging that it has violated or, by conducting its obligations
as currently proposed under this Agreement, would be violating, any of the
Intellectual Property rights of any third party;     9.1.8.   All information
provided to Novint by Tournabout or the Controlling Persons in relation to this
Agreement is true and accurate in all material respects, all information
necessary to make any information disclosed to Novint not false or misleading in
any material respect has been disclosed to Novint.

  9.2.   Novint represents and warrants to Tournabout that:

 



--------------------------------------------------------------------------------



 



  9.2.1.1.   Novint is duly organized and validly existing under the laws of the
state of its incorporation and has full corporate power and authority to enter
into this Agreement and to carry out the provisions hereof;     9.2.1.2.  
Novint has taken all corporate action necessary to authorize the execution and
delivery of this Agreement and the performance of its obligations under this
Agreement; and such execution, delivery andlor performance does not and will not
violate any law, regulation, permit held by Novint, or contract to which Novint
is bound;     9.2.1.3.   this Agreement is a legal and valid obligation of
Novint, binding upon Novint and enforceable against Novint in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting creditors’ rights, and subject to general equity principles and to
limitations on availability of equitable relief, including specific performance;

  9.3.   Each Party shall indemnify and hold harmless the other Party from and
against any and all claims arising out of any breach of the representations,
warranties, and covenants set forth herein.

10.   Noncompetition and Nonsolicitation

  10.1.   For one year after the Effective Date, Tournabout shall not directly
or indirectly solicit any Novint employees or customers.     10.2.   Until the
Demonstration Date, Tournabout and the Controlling Persons will not engage in
similar projects for any other party.

11.   Miscellaneous

  11.1.   Further Assurances. Each Party hereby agrees to execute and deliver
any further assignments and other documents as the other Party reasonably
believes to be necessary to effect the foregoing assignment, license, or other
enjoyment of the rights granted to such other Party hereunder, and each Party
hereby grants to the other Party a limited, irrevocable power of attorney to
execute and deliver such further assignments and other documents in the event
that it is unable to obtain such execution and delivery from the other Party
within ten (10) days of requesting the same.

  11.2.   Limitation of Liability. Neither Party shall be liable to the other
for any consequential, incidental, indirect, special or punitive damages arising
from this Agreement.

  11.3.   Governing Law. This Agreement shall be governed by the laws of the
State of New Mexico, without giving effect to any of its conflicts of law
provisions.

  11.4.   Entire Agreement. This Agreement constitutes the entire, final and
complete

 



--------------------------------------------------------------------------------



 



      agreement and understanding between the Parties with respect to the
subject matter hereof, and replaces and supersedes all prior discussions and
agreements between the Parties with respect to such subject matter. No
amendment, modification or waiver of any terms or conditions hereof shall be
effective unless made in writing and signed by a duly authorized officer of each
Party.

  11.5.   Headings. All headings are inserted for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of the terms of this Agreement.     11.6.   Notices. All notices required or
permitted to be given under this Agreement shall be in writing and shall be
mailed by registered or certified mail, or delivered by a nationally recognized
overnight courier, or delivered by hand to the address set forth in the first
paragraph of this Agreement, or such other address as a Party may use as its
headquarters, provided that such Party has notified the other of such new
address, to the attention of the Party’s President. All notices shall be deemed
to have been given two (2) business days after such notice is mailed, as
evidenced by the postmark at the point of mailing, or on the date of personal
delivery, if not mailed.     11.7.   Counterparts. This Agreement may be
executed in counterparts, each of which shall be considered an original and all
of which shall constitute together the same document.     11.8.   Severability.
If a court of competent jurisdiction declares any provision of this Agreement
invalid or unenforceable, or if any government or other agency having
jurisdiction over any Party deems any provision to be contrary to any laws, then
that provision shall be severed and the remainder of the Agreement shall
continue in full force and effect. The Parties further agree to negotiate in
good faith with the intention of agreeing to and implementing an amendment to
replace such void, invalid, unenforceable, or unlawful provision with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void, invalid, unenforceable or
unlawful provision.     11.9.   Independent Contractors. Each Party shall act
solely as an independent contractor, and nothing in this Agreement shall be
construed to give either Party the power or authority to act for, bind or commit
the other Party in any way. Nothing herein shall be construed to create the
relationship of partnership, principal and agent or joint venture between the
Parties.     11.10.   Dispute Resolution. All disputes, claims, and
controversies between the parties arising out of or related to this Agreement or
the breach thereof (except for breach of any obligation of confidentiality or
infringement of any intellectual property right for which an injunction may be
sought) will be settled by binding arbitration. The arbitration will be
conducted by a single arbitrator, experienced in the field of licensing
intellectual property related to medical devices or life sciences, under the
then-current Commercial Arbitration Rules of the American Arbitration
Association. The decision and award of the arbitrator will be final and binding
and judgment on the award so rendered may be entered in any court having

 



--------------------------------------------------------------------------------



 



      jurisdiction thereof. The arbitration will be held in Albuquerque, New
Mexico, or a mutually convenient location agreed to by the Parties, and the
award will be deemed to be made in New Mexico.

  11.11.   Bankruptcy. All rights and licenses granted to each Party under or
pursuant to this Agreement are, and shall be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code, licenses to rights of
“intellectual property” as defined thereunder. Notwithstanding any provision
contained herein to the contrary, if either Party is under any proceeding under
the Bankruptcy Code and the trustee in bankruptcy of such Party, or such Party,
as a debtor in possession, rightfully elects to reject this Agreement, the other
Party may, pursuant to 11 U.S.C. Section 365(n) (1) and (2) retain any and all
of such other Party’s rights hereunder, to the maximum extent permitted by law,
subject to the payments specified herein.

(signature page follows)

 



--------------------------------------------------------------------------------



 



signature page to Novint/Tournabout Intellectual Property Acquisition Agreement

    IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement.

             
NOVINT
      TOURNABOUT    
 
           
/s/ Thomas G. Anderson
  7/17/07   /s/ Michael Musson   4/24/07
 
           
Thomas G. Anderson, CEO
  date   Michael Musson, CEO   date
of Novint Technologies, Inc.
      Tournabout, Inc.    
 
           
 
      /s/ Ed Zanelli   4/24/07
 
           
Michael Musson
  date   Ed Zanelli   date

 



--------------------------------------------------------------------------------



 



Exhibit A

1.   All IP associated with the ContestMaker platform including:

1.1.   All MySQL database objects and create scripts, including:

  1.1.1.   tables     1.1.2.   stored procedures     1.1.3.   stored functions  
  1.1.4.   stored triggers

1.2.   ContestMaker Server, including:

  1.2.1.   Registration and Player Accounts Interface (php code)     1.2.2.  
Alert Engine (php and java code) Note1     1.2.3.   Ranking Engine (php code)  
  1.2.4.   Player Statistics and History Interface (php code) Note2     1.2.5.  
Message Board and Chat (php code) Note3     1.2.6.   Administrative Interface
(php code) Note2

1.3.   ContestMaker Client API, including:   1.4.   Java version   1.5.   C/C++
version

Note1: Alert Engine extends PHPMailer, a freeware mailer based on the standard
AspEmail classes.
Note2: Player Statistics and History Interface and Administrative Interface
include Open Source (java) line graphs from Play-Free-Games.com.
Note3: Message Board and Chat extends Phorum, an Open Source (php/MySQL) message
board application.

2.   Patent application and any resulting patents on VIDEO GAME CONTESTS   2.1.
  Application Number: 11/086,876   2.2.   Filed Named Inventor: Zanelli, et al.
  2.3.   Filing Date: March 22, 2005

 



--------------------------------------------------------------------------------



 



Exhibit B

          Date   Task/Milestone   Who’s Responsible
4/20/2007
  Finalize Novint requirements.   Novint/Tom
 
       
4/20/2007
  Provide connection for development MySOL database server to Ed. Provide
connection for development web server to Ed.   Red 8/Randy
 
       
4/27/2007
  Install ContestMaker schema, including tables, triggers, functions, procedures
and seed data on development MySQL database server.   Tournabout/Ed
 
       
4/27/2007
  Install ContestMaker php API on development web server. Deliver php templates
to Red 8.   Tournabout/Ed
 
       
4/27/2007
  Deliver ContestMaker C/C++ dll to Novint.   Tournabout/Jeremy
 
       
4/27/2007
  Begin integration of ContestMaker php files with N Touch.   Red 8/Randy
 
       
4/27/2007
  Support Red 8 with integration of ContestMakerTM php API with N Touch. Make
all changes or bug fixes as necessary.   Tournabout/Ed
 
       
4/27/2007
  Begin integration of ContestMakerTM C/C++ dll with Novint games.   Novint/Bill
 
       
4/27/2007
  Support Novint with integration of ContestMakerTM C/C++ dll with Novint games.
Make all changes or bug fixes as necessary.   Tournabout/Jeremy
 
       
5/4/2007
  Accept installation of ContestMakerTM schema.   Novint/Tom
 
       
5/4/2007
  Accept installation of ContestMakerTM php files.   Novint/Tom
 
       
5/4/2007
  Accept installation of ContestMakerT”” C/C++ dll.   Novint/Tom
 
       
5/18/2007
  Complete integration of ContestMakerTM php API with N Touch.   Red 8/Randy
 
       
5/18/2007
  Complete integration of ContestMakerTM C/C++ dll with Novint games.  
Novint/Bill
 
       
5/18/2007
  Begin testing.   All
 
       
6/8/2007
  Complete testing.   All
 
       
6/18/2006
  Launch.   All

 